Citation Nr: 1607050	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-32 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to the service-connected chronic left ankle strain.

4.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an evaluation in excess of 10 percent for chronic left ankle strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served from January 2001 to January 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that the Agency of Original Jurisdiction is the St. Louis, Missouri RO based on the Veteran's domicile.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right ankle disability, entitlement to an evaluation in excess of 30 percent for the service-connected PTSD, and entitlement to an evaluation in excess of 10 percent for the service-connected chronic left ankle strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a November 2007 rating decision, the RO denied service connection for a bilateral hearing loss disability.

2.  The Veteran was notified of the November 2007 decision and his appellate rights; the Veteran did not file a notice of disagreement and no new and material evidence was received within one year of the notification.

3.  The evidence received since the November 2007 rating decision denying service connection for a bilateral hearing loss disability is cumulative of the evidence of record.

4.  In a November 2007 rating decision, the RO denied service connection for tinnitus.

5.  The Veteran was notified of the November 2007 decision and his appellate rights; the Veteran did file a notice of disagreement and no new and material evidence was received within one year of the notification.

6.  The evidence received since the November 2007 rating decision denying service connection for tinnitus is cumulative of the evidence of record.


CONCLUSION OF LAW

1.  The November 2007 decision denying service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).

2.  New and material evidence has not been received and the claim for service connection for a bilateral hearing loss disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The November 2007 decision denying service connection for tinnitus is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).

4.  New and material evidence has not been received and the claim for service connection for tinnitus is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in a letter sent to the Veteran in August 2012.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  

The August 2012 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  This letter also informed the Veteran of the criteria to reopen his previously denied claims for service connection for a bilateral hearing loss disability and tinnitus.  

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, and statements from the Veteran's representative.

In order to ascertain the etiology of the Veteran's bilateral hearing loss and tinnitus symptoms, VA obtained a medical opinion in August 2013.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the August 2013 report is adequate for adjudication purposes in regards to the Veteran's service connection and new and material claims.  See 38 C.F.R. § 4.2 (2015).

The Veteran and his representative have not identified further evidence not already of record, to include VA treatment records that may be relevant to his claims to reopen.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).

New and material - Bilateral Hearing Loss Disability

In a November 2007 rating decision, the RO denied service connection for a bilateral hearing loss disability.  The Veteran did not file a notice of disagreement and no new and material evidence was received within one year of the November 2007 rating decision.  The November 2007 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2015).  

The claim for service connection may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since November 2007) relates to an unestablished fact necessary to substantiate the claim.

The records before VA at the time of the prior denial included the Veteran's lay statements, service treatment records, VA records, and VA examinations.  The RO denied service connection because the Veteran did not have competent evidence of hearing loss disability.  38 C.F.R. § 3.385.  

In essence, at the time of the prior denial, the record included that appellant's lay evidence.  However, there was no objective evidence of hearing loss disability during service, no competent evidence of post service disability and no accepted evidence of a nexus to service.

Since the last decision, VA treatment records and lay evidence (claim) have been associated with the claims file.  Additionally, VA obtained a medical opinion in August 2013.  This evidence establishes that the Veteran does not have a hearing loss disability.

This evidence does not cure any prior evidentiary defect.  Similarly, the lay evidence asserting current disability and an in-service cause are cumulative of the prior claim.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  See Anglin, supra. 

At the time of the prior rating decision, there was no post-service evidence of hearing loss disability and no accepted evidence of a nexus to service.  Since that decision, the evidence associated with the claims file is cumulative.  In the absence of new and material evidence, the claim is not reopened.

New and material - Tinnitus

In a November 2007 rating decision, the RO denied service connection for tinnitus.  

The Veteran did not file a notice of disagreement and no new and material evidence was received within one year of the November 2007 rating decision.

The November 2007 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2015).  As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since November 2007) relates to an unestablished fact necessary to substantiate the claim.

In essence, at the time of the prior denial, the Veteran claimed that during service he incurred tinnitus.  The records before VA at the time of the prior final denial included the Veteran's service treatment records, VA records, and VA examinations.  Service treatment records dated June 2003 and August 2004 indicate the Veteran denied symptoms of ringing in the ears following his two deployments.  

The RO denied service connection because the Veteran had normal hearing under 38 C.F.R. § 3.385 on examination in October 2007 and the Veteran's service treatment records indicated that he had normal hearing on entrance and separation from service.  Additionally, the October 2007 VA examiner noted that the Veteran completed a post-deployment checklist where he denied tinnitus.

Since the last, final denial, the VA treatment records have been associated with the claims file.  Additionally, VA obtained a medical opinion in August 2013.  

This evidence does not cure a prior evidentiary defect, rather, the VA examination dated August 2013 indicated that it is less likely than not that the Veteran's claimed tinnitus was caused by or a result of his active service.  The examiner cited as rationale the findings from the October 2007 and August 2013 audiological examination that revealed normal hearing under 38 C.F.R. § 3. 385.  Additionally, the examiner cited to denials of symptoms of tinnitus on the Veteran's 2003 and 2004 post-deployment  checklists.

The VA treatment records do not document a nexus to service.  The clinical records and August 2013 VA examination contain statements regarding the Veteran's allegations of an in-service injury resulting in tinnitus.  The Veteran's contentions of incurring tinnitus during active service were previously of record

Alone and in connection with evidence previously assembled, this evidence documenting claims of incurring tinnitus in-service is duplicative rather than new and material.  38 C.F.R. § 3.156(a).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  See Anglin, supra. 

At the time of the prior rating decision, there was no nexus to service.  Since that decision, the evidence associated with the claims file does not serve to cure this prior evidentiary defect.  

The evidence submitted since the November 2007 rating decision does not contain a favorable nexus to service.  The evidence is cumulative and redundant, and does not warrant reopening of the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


ORDER

The application to reopen the claim for service connection for a bilateral hearing loss disability is denied.

The application to reopen the claim for service connection for tinnitus is denied.



REMAND

The Board notes that the treatment record from the St. Louis VAMC from October 2010 to July 2012 is not associated with the claims file.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relevant 
to treatment for the Veteran's left ankle and psychiatric disabilities since May 2015.

Specifically, ensure that records from the St. Louis VAMC dated October 2010 to July 2012 are associated with the claims file.

2.  Readjudicate the issue on appeal. If any benefit 
sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


